DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the amendment filed on 01-04-2021 by Applicant(s). 

Claim Rejections - 35 USC § 112
Claim rejections under USC § 112 during the Non-Final Office Action are withdrawn, in light of the amendment filed on 01-04-2021 by Applicant(s).

Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

During the Office Action filed on 10-02-2020, the Office submitted pertinent prior that included the teachings over Wood et al. (USP 7,120,408) and in view of Lin et al. (Publication No. 2016/0103781). Those teachings are incorporated here be reference. Meanwhile, an updated search to the communication filed on 01-04-2021 suggests prior art that is believed to be relevant to the claimed subject matter. 

Such reference(s) are as follows: 

Pertinent prior art for the instant application is Hsueh et al. (Publication No. 2015/0269112) which discloses the invention directed to the following:
[0084] In one embodiment, both the differential driver and the first and 
second single-ended drivers are operable to provide transmitter termination 
when operating in transmitter mode, and to provide receiver termination when 
operating in the receiver mode.  In one embodiment, the dual mode driver 
further comprises: a first power supply node; a second power supply node 
coupled to the differential pre-driver; a third power supply node to receive 
power supply from the second power supply node by generated by a regulator; a 
switch operable to cause a current path from the second power supply node to 
the third power supply node; a logic to control the switch to cause the current 
path from the second power supply node to the third power supply node according to logic level of data used to drive equalization switches in the differential driver; and a N-bit current digital-to-analog converter to control the current strength injected from the second power supply node to the third power supply node. 

  [0035] In one embodiment, Dual-Mode Transceiver 200 further comprises a 
Regulator which can be configured to provide regulated current from the Second 
power supply node, V.sub.CC, to the Differential Driver power supply node 
(i.e., the third power supply node), V.sub.S, or to provide bias voltage, 
V.sub.SSHI, for high-voltage tolerance from the First power supply, V.sub.DDQ.  
In one embodiment, Dual-Mode Transceiver 200 reuses existing logic control 
according to logic level of equalization data to enable the current path from 
the Second power supply, V.sub.CC, to the regulator output, V.sub.S, which is 
the differential driver power supply node.  In such an embodiment, 
high-frequency data-dependent driver current variation on the transmitter 
swing-control regulator is cancelled by injecting data dependent current to the 
Differential Driver power supply, V.sub.S (also referred here as the Third 
power supply).  This current compensation scheme may allow the size reduction 
of the decoupling capacitors.




Hence, based on the reasons above, claims 1-25 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov